Citation Nr: 1327878	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  07-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In February 2013, the Board reopened the claim for service connection for a low back disability and remanded that issue to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  The Board specifically ordered the conduct of a VA examination.   Subsequently, in April 2013, the AMC issued a supplemental statement of the case denying service connection for the claimed low back disability and recertified the case to the Board for appellate disposition.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The virtual file contains additional medical evidence that has been reviewed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.

As noted above, the Board remanded the claim for service connection in February 2013 for the provision of a VA examination.  The Board's Remand observes that that the Veteran's service treatment records revealed two instances of low back pain and that he had contended to experience a low back disability secondary to a service-connected left knee disability.  The Board directed the AMC to obtain medical opinions as to whether the claimed back disability was incurred in service, was otherwise related to service, and/or was related to - to include aggravated by - a service-connected disability.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to ensure compliance with the terms of a remand by the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the medical opinions obtained by the agency of original jurisdiction (AOJ) were not adequate, the AOJ did not substantially comply with the Board's remand orders. 

Specifically, in March 2013, a VA examiner issued a report stating that he had reviewed the claims file and examined the Veteran.  The examiner opined that the current back disability was not likely the direct result of service because there was "no medical evidence of a low back injury or treatment of back injury seen in the service medical records."  The examiner also opined that it was less likely than not that the service-connected left knee disability had caused or aggravated the back disability because the knee disability did not result in instability or gait alteration sufficient to cause lumbar disability - the examiner did not clearly state whether or not the degree of instability and gait alteration was sufficient to aggravate a back disability.   Due to the lack of clarity of the opinion in regard to aggravation and the examiner's (incorrect) statement that service records did not reflect any back injury/treatment, the examination report is not adequate and new opinions are required.  Further, as a June 2013 brief by the Veteran's representative implies that the back disability may be secondary to a service-connected neck disability, additional opinion also is needed.

The record also reflects that VA medical records may be outstanding.  The Veteran receives on-going care from the VA Caribbean Healthcare System, but the most recent treatment note within the (virtual) claims file is dated January 30, 2012.  Further, the March 2013 examiner referred to the report of a July 2011 joints examination which is not reflected in the virtual or paper claims file.  The RO/AMC must take appropriate steps to gather any outstanding records.  

As the VA treatment notes that are currently associated with the claims file indicate that the Veteran has also received recent fee basis care from a private physician, Dr. Rivera, and records have not been obtained from Dr. Rivera since October 2009, the RO/AMC must also request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any pertinent private treatment records.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding VA treatment records - i.e. the report of a July 2011 VA joints examination and any records of treatment or examination generated after January 30, 2012 - and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2.  Afford the Veteran an additional opportunity to submit any private evidence that is not within the current record.  Provide him with forms authorizing the release of any outstanding private treatment records - to specifically include, but not limited to, any records generated after October 2009 from Dr. Rivera.  Make at least two (2) attempts to obtain records from any identified source and associate available records with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, return the claims file to the examiner who conducted the March 2013 VA examination in order to provide clarifying opinions.  If the prior examiner is not available, or another examination is deemed warranted, arrange for the Veteran to undergo VA examination at an appropriate location to obtain the requested opinions.  

The entire claims file must be made available to the designated examiner, and the medical opinions should include discussion of the Veteran's documented medical history - to particularly include the two service treatment records referencing back pain.    

The examiner must render the following opinions, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that ANY current back disability:

a) had its onset during active service or is otherwise related to the Veteran's military service, to include whether or not lumbosacral arthritis had its onset during service or within one year of termination of active service in June 1992; 

b) was caused by or is a result of the service-connected peri-patellar bursitis of the left knee; 

c) was caused by or is a result of the service-connected neck disability;

d) was aggravated, beyond a natural progression, by the service-connected peri-patellar bursitis of the left knee; and, if so, to what degree. 

e) was aggravated, beyond a natural progression, by the service-connected neck disability; and, if so, to what degree. 

4.  Readjudicate the remanded claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


